DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
1.         The abstract of the disclosure is objected to because it contains "4812-3502-5362.5"at the middle left of the page; it is unclear such description is referencing. Correction is required. See MPEP § 608.01 (b).
Claim Rejections - 35 USC § 102
2.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veltrop (U.S. PG Pub No.: 2011/0283895 A1), hereinafter referred to as Veltrop ‘895.
Regarding claim 13, Veltrop ‘895 discloses a food thawing apparatus, comprising: a cabinet structure (10) defining a thawing chamber (45/50) {as shown in Fig. 1: ¶ [0017-0018]}; at least one shelf (70-2) positioned within the thawing chamber for supporting a food product in the thawing chamber, the shelf including at least one integrated shelf heating element (70-1/70-3) {as shown in Fig. 4A: ¶¶ [0020] and [0029-0036]}; a shelf temperature sensor (93) for providing an output indicative of a temperature of the shelf {as shown in Fig. 4A: ¶¶ [0057] and [0059-0062]}; a control system (55) configured for controlling the shelf heating element so as to thaw the food product by controlling the shelf heating element based at least in part upon the output of the shelf temperature so as to maintain the temperature of the shelf at a shelf temperature set point {as shown in Figs. 1 and 5: ¶¶ [0022] and [0059-0060]}.  

Regarding claim 14, Veltrop ‘895 discloses the food thawing apparatus of claim 13, wherein the control system is configured to switch the shelf temperature set point between at least a first temperature set point (150 °F) and a second temperature set point (400 °F) {as shown in Figs. 4A and 5: ¶¶ [0018-0019]}.  

Regarding claim 15, Veltrop ‘895 discloses the food thawing apparatus of claim 14, wherein the first temperature set point (150 °F) is below the second temperature set point (400 °F), wherein the control system is configured to switch the shelf temperature set point from the first temperature set point to the second temperature set point based upon a monitored condition indicative of a frozen food load being placed upon the shelf {as shown in Figs. 4A and 5: ¶¶ [0011] and [0018-0019]}.  

Regarding claim 16, Veltrop ‘895 discloses the food thawing apparatus of claim 15, wherein the monitored condition is a heat application indicator of the shelf heating element (85) {see ¶ [0021]}.  

Regarding claim 17, Veltrop ‘895 discloses the food thawing apparatus of claim 16, wherein the heat application indicator is determined based upon a run time of the shelf heating element (85) {see ¶ [0058-0060] and [0063], wherein a microprocessor or microcomputer determines the heat application based on a run time of the shelf heating element}.  
Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (English Translated Japanese Publication No.: 2006174730 A), hereinafter referred to as Uchida et al. ‘730, in view of Veltrop ‘895.
Regarding claim 1, Uchida et al. ‘730 disclose a food thawing apparatus (10), comprising: a cabinet structure defining a thawing chamber (13/15) {as shown in Figs. 1-2: Mode-For-Invention, page 3, paragraph 2}; at least one air mover (27/32) and associated air flow structure for causing an air flow through the thawing chamber {as shown in Fig. 2: Mode-For-Invention, page 3, paragraphs 4-5}; at least one air heating element (28/33) positioned for heating the air flow{as shown in Fig. 2: Mode-For-Invention, page 3, paragraphs 4-5}; at least one shelf (25/30) positioned within the thawing chamber for supporting a food product in the thawing chamber {as shown in Fig. 2: Mode-For-Invention, page 3, paragraphs 3-5}; and a control system (41) configured for controlling the air mover, the air heating element  so as to thaw the food product {as shown in Fig. 2: Mode-For-Invention, page 3, paragraphs 6 and 10-11}.  
However, Uchida et al. ‘730 fail to disclose the limitations of the shelf including at least one integrated shelf heating element and the control system configured for controlling the shelf heating element so as to thaw the food product.
Veltrop ‘895 teaches: the concept of the shelf (70-2) including at least one integrated shelf heating element (85) and the control system (125) configured for controlling the shelf heating element so as to thaw the food product {as shown in Figs. 4(A-B) and 5: ¶¶ [0059-0060]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uchida et al. ‘730 shelf by the shelf of Veltrop ‘895 so as to include the use of at least one integrated shelf heating element and the control system configured for controlling the shelf heating element so as to thaw the food product, in order to facilitate maintaining different food in different areas at different temperatures {Veltrop ‘895 – ¶ [0063]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Uchida et al. ‘730 in view of Veltrop ‘895 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Uchida et al. ‘730 and Veltrop ‘895 disclose and teach the food thawing apparatus of claim 1, Uchida et al. ‘730 disclose further comprising: an air temperature sensor for providing an output indicative of an air temperature in the thawing chamber, and wherein the control system is configured to control the air heating element based at least in part upon the output of the air temperature sensor; {Mode-For-Invention, see page 4, paragraph 3}; Uchida et al. ‘730 as modified by Veltrop ‘895 further teach the concept of a shelf temperature sensor (93) for providing an output indicative of a temperature of the shelf, and wherein the control system is configured to control the shelf heating element based at least in part upon the output of the shelf temperature sensor {see ¶¶ [0057-0063]}.  

Regarding claim 3, the combination of Uchida et al. ‘730 and Veltrop ‘895 disclose and teach the food thawing apparatus of claim 2, Uchida et al. ‘730 further wherein the control system is configured to control the air heating element to maintain the air temperature at an air temperature set point {Mode-For-Invention, see page 4, paragraph 3}, Uchida et al. ‘730 as modified by Veltrop ‘895 further teach the concept of wherein the control system is configured to control the shelf heating element to maintain the temperature of the shelf at a shelf temperature set point, wherein the shelf temperature set point is different than the air temperature set point {see ¶¶ [0057-0063]}.  

Regarding claim 7, the combination of Uchida et al. ‘730 and Veltrop ‘895 disclose and teach the food thawing apparatus of claim 3, Uchida et al. ‘730 disclose wherein the control system includes a first controller (41) for controlling the air mover and the air heating element {as shown in Fig. 2: Mode-For-Invention, page 3, paragraphs 6 and 10-11} and Uchida et al. ‘730 as modified by Veltrop ‘895 further teach the concept of a second controller (125) for controlling the shelf heating element {as shown in Figs. 4(A-B) and 5: ¶¶ [0059-0060]}.  

Regarding claim 9, the combination of Uchida et al. ‘730 and Veltrop ‘895 disclose and teach the food thawing apparatus of claim 1, Uchida et al. ‘730 as modified by Veltrop ‘895 further teach wherein the shelf is removably positioned within the thawing chamber, wherein the shelf includes a first electrical connector (120) integrated thereon {as shown in Fig. 5: ¶ [0059]}, wherein the cabinet structure includes a second electrical connector that is engaged with the first electrical connector element {as shown in Fig. 5: wherein any outlet for connecting (120) to constitutes a second electrical connector}.  

Regarding claim 10, the combination of Uchida et al. ‘730 and Veltrop ‘895 disclose and teach the food thawing apparatus of claim 1, Uchida et al. ‘730 as modified by Veltrop ‘895 further teach the concept of wherein a bottom surface of the shelf is insulated (96) {see Fig. 4A: ¶ [0044]}.  

Regarding claim 11, the combination of Uchida et al. ‘730 and Veltrop ‘895 disclose and teach the food thawing apparatus of claim 1, Uchida et al. ‘730 as modified by Veltrop ‘895 further teach the concept of comprising: a shelf temperature sensor (93) for providing an output indicative of a shelf temperature of the shelf {as shown in Fig. 4A: ¶¶ [0057], [0059-0062]}; wherein the control system (125) is configured to control the shelf heating element based at least in part upon the output of the shelf temperature sensor, wherein the control system is configured to control the shelf heating element (85-1/85-2) to maintain the shelf temperature at a shelf temperature set point, wherein the control system is configured to switch the shelf temperature set point between at least a first temperature set point (150 °F) and a second temperature set point (400 °F) {as shown in Figs. 4A and 5: ¶¶ [0018-0019], [0057] and [0059-0062]}.  

Regarding claim 12, the combination of Uchida et al. ‘730 and Veltrop ‘895 disclose and teach the food thawing apparatus of claim 11, Uchida et al. ‘730 as modified by Veltrop ‘895 further teach the concept of wherein the first temperature set point (150 °F) is below the second temperature set point (400 °F), wherein the control system is configured to monitor a run time of the shelf heating element and to switch the shelf temperature set point from the first temperature set point to the second temperature set point when the run time exceeds a set run time threshold {as shown in Figs. 4A and 5: ¶¶ [0011] and [0018-0019]}. 

Regarding claim 19, Uchida et al. ‘730 disclose a food thawing apparatus, comprising: a cabinet structure (10) defining a thawing chamber (13/15) {as shown in Figs. 1-2: Mode-For-Invention, page 3, paragraph 2}; at least one air mover (27/32) and associated air flow structure for causing an air flow through the thawing chamber {as shown in Fig. 2: Mode-For-Invention, page 3, paragraphs 4-5}; at least one shelf (25/30) positioned within the thawing chamber for supporting a food product in the thawing chamber {as shown in Fig. 2: Mode-For-Invention, page 3, paragraphs 3-5}.
However, Uchida et al. ‘730 fail to disclose the limitations of the shelf including at least one integrated shelf heating element; a shelf temperature sensor; a control system configured for controlling the shelf heating element so as to thaw the food product by controlling the shelf heating element to maintain a shelf temperature set point, wherein the control system is configured to automatically adjust the shelf set point temperature based upon a monitored condition of the apparatus.  
Veltrop ‘895 teaches: the concept of the shelf (70-2) including at least one integrated shelf heating element (85) {as shown in Figs. 4(A-B) and 5: ¶¶ [0029-0034]}; a shelf temperature sensor (93) {as shown in Figs. 4A and 5: ¶¶ [0057-0060]}; a control system (125) {as shown in Fig. 5: ¶¶ [0059-0060]} configured for controlling the shelf heating element so as to thaw the food product by controlling the shelf heating element to maintain a shelf temperature set point (400 °F), wherein the control system is configured to automatically adjust the shelf set point temperature based upon a monitored condition of the apparatus {as shown in Figs. 4A and 5: ¶¶ [0011] and [0018-0019]}.  
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uchida et al. ‘730 shelf by the shelf of Veltrop ‘895 so as to include the use of at least one integrated shelf heating element and the control system configured for controlling the shelf heating element so as to thaw the food product, in order to facilitate maintaining different food in different areas at different temperatures {Veltrop ‘895 – ¶ [0063]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Uchida et al. ‘730 in view of Veltrop ‘895 to obtain the invention as specified in claim 19.

Allowable Subject Matter
4.       Claims 4-6, 8, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            


Conclusion
5.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-3548153-A to KELLS EDWARD L.
JP-2006174730-A to MAEDA T.
JP-2004211989-A to AOKI T.
WO-0018281-A1 to BURNELL R D G.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/26/2022